DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 11/12/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 11/12/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims do not recite a judicial exception and are eligible based on DDR Holdings as the claimed solution is necessarily rooted in computer technology. Applicant alleges that the exertion of a uniform amount of effort in association with amount of internet traffic is akin to the concepts in DDR Holdings that made it patent eligible. Further arguments are made that the claims provide for improvements to the technical field of online content auction and delivery, and thus provides a technical problem and solution, such as that it may be beneficial in that the content item may be presented in more instances, more clicks, and/or interactions, provide a reduction in compensation paid to entities, and decrease a number of instances that the first content items is presented via third party 
Examiner respectfully disagrees. The comparisons to DDR Holdings is inapposite. While DDR Holdings was directed to business practices, the eligibility of DDR Holdings was because the routine functionality of a link was changed, which is inherent to computer technology. The routine functionality of the link was changed to direct a visitor to an automatically-generated hybrid webpage that combines the visual “look and feel” elements from the host website and product information from a third-party merchant’s website and allow visitors to purchase products from the third-party merchant without actually entering the merchant’s website. The exertion of uniform amount of effort in association with amount of internet traffic in sub-periods of time is not akin to the concepts in DDR Holdings as the exertion of effort with the amount of budget being spent is not inherent in computers as the link in DDR Holdings. While the instant claims recite internet traffic, the claims are very much directed to the abstract idea of calculating bid values. The comparisons to Claim 2 of Example 37 are close, but not quite the same. The key difference between Claim 2 of Example 37 and the instant claims is that in Claim 2 of Example 37, the amount of use is tracked specifically by the memory allocated to the applications, which cannot, by any broadest reasonable interpretation, be performed in the human mind. However, in the instant claims, the amount of internet traffic is tracked very generally, only reciting that it is determined by one or more processors tracking interactions. As such, by broadest reasonable interpretation, it may simply be a count of requests for content or something similar, and the internet traffic merely represents the traffic of customer through a store adapted to be performed over a network.
Furthermore, online content auction and delivery is not a technical field, but merely the implementation of commercial processes to be performed over a network. The improvements of content item being presented in more instances, more clicks, and/or interactions, provide a reduction in compensation paid to entities, and decrease a number of instances that the first content items is 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-10 are directed to a method, which is a process. Claims 11-16 are directed to a device, which is an apparatus. Claims 17-20 are directed to a non-transitory machine readable medium, which is an article of manufacture. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitation reciting the abstract idea of calculating bid values and updating bid values:
receiving a first content item and a budget associated with the first content item;
generating a target spend data structure associated with the first content item;
the target spend data structure comprises a plurality of target spend values;
each target spend value of the plurality of target spend values is associated with spending performed during a sub-period of time of a plurality of sub-periods of time within a first instance of a period of time;
the spending is performed based upon the budget;
the spending is performed for presenting the first content item via client devices;
generating, based upon a first target spend value of the plurality of target spend values, a first bid value for presenting the first content item at a first instance of a first sub-period of time of the plurality of sub-periods of time, wherein the first target spend value is associated with the first instance of the first sub-period of time;
generating, based upon a second target spend value of the plurality of target spend values, a second bid value for presenting the first content item at a first instance of a second sub-period of time of the plurality of sub-periods of time, wherein the second target spend value is associated with the first instance of the second sub-period of time;
facilitating exertion of a uniform amount of effort over the period of time while spending in a non-uniform manner over the period of time by attempting to spend more of the budget during (i) a sub-period of time associated with a first level of effort corresponding to a first amount of internet traffic than during (ii) a sub-period of time associated with a second level of effort corresponding to a second amount of internet traffic;
generating a first update target spend value, associated with a second instance of the first sub-period of time, based upon a first budget factor calculation corresponding to the first instance of the first sub-period of time and a second budget factor calculation corresponding to the first instance of the period of time;
generating a second update target spend value, associated with a second instance of the second sub-period of time, based upon a third budget factor calculation corresponding to the first instance of the second sub-period of time and the second budget factor calculation;
generating an updated target spend data structure, associated with the first content item, comprising the first update target spend value associated with the second instance of the first sub-period of time and the second update target spend value associated with the second instance of the second sub-period of time;
generating, based upon the first update target spend value in the updated target spend data structure, a third bid value for presenting the first content item at the second instance of the first sub-period of time; and
generating, based upon the second update target spend value in the updated target spend data structure, a fourth bid value for presenting the first content item at the second instance of the second sub-period of time.
controlling a content system, configured to present content, using (i) the third bid value in association with the second instance of the first sub-period of time and (ii) the fourth bid value in association with the second instance of the second sub-period of time.

The recited limitations above set forth the process for determining and updating bid values. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claims 11 does recite additional elements, such as:
processor;
memory comprising processor-executable instructions;
internet traffic determined by one or more processors tracking interactions of client devices with online content;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while 
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims disclose a processor and memory, these components are simply generic computing devices to generally link the abstract idea of the claims to a particular technical environment. As disclosed in specification paragraph [0029], the processor is disclosed with a high level of generalization, and is merely a processor, as it is known in the art, within a generic server. Furthermore, paragraph [0126] of the specification describes the non-transitory machine readable medium as any known device, such as SRAM, DRAM, CDs, DVDs, etc. As such, there is no particular machine that is required to implement the claims, and it can be interpreted that any technology in the claims serves only to provide the abstract idea a general link to technology. The claims are directed to the determination of bid amounts, and none of the limitations are directed to, or necessarily rooted to, any technology or the improvement of any technical process. Determining bid values is wholly a commercial endeavor, and an abstract idea. Furthermore, claims 1-10 recite a method, but do not recite any structure or machinery to perform the steps of the method. There is no involvement of technology in the performance of the claims. 
In view of the above, under Step 2A (Prong 2), the claims do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 11 (device) and independent claim 17 (non-transitory machine readable medium), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 11 and 17 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (method). As such, claims 11 and 17 are rejected for at least similar rationale as discussed above.

Dependent claims 2-10, 12-16, and 18-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for generating and updating bid values. Thus, each of claims 2-10, 12-16, and 18-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-10, 12-16, and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.



Allowable Subject Matter
The claims have been found to be allowable over the prior art for the reasons as indicated in the Office Action mailed on 11/3/2020.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625